Citation Nr: 1212355	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-44 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Service connection for erectile dysfunction, including as secondary to diabetes mellitus, type II (diabetes).

2.  Service connection for chronic bronchitis, including as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans Law Judge at a July 2011 hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has erectile dysfunction as a result of his service connected diabetes.  He also contends that he has chronic bronchitis as a result of his exposure to herbicides in service.  In a written statement dated in May 2009, the Veteran contended that, while the claims file does not reflect a diagnosis of diabetes until 2007, which is long after he reported the onset of erectile dysfunction, he was actually diagnosed with diabetes by a Dr. Brooks in 1977.  At his July 2011 hearing, the Veteran testified that Dr. Brooks also treated him for respiratory problems in the late 1970s, beginning within a year of his discharge from the military.  VA attempted to obtain these records from Dr. Brooks' practice, but was informed that Dr. Brooks had died and his records were no longer available.  However, at his July 2011 hearing the Veteran testified that someone told him that his records had been archived at Brooke Medical Center.  Therefore, an attempt should be made to obtain the Veteran's private treatment records from Brooke Medical Center.  Additionally, the Veteran should be requested to specifically identify, and provide releases for, all providers who treated him for diabetes, erectile dysfunction, or chronic bronchitis since his service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all treatment that he received for his diabetes, erectile dysfunction, and chronic bronchitis since his service. He should be asked to provide a release to enable VA to obtain his treatment records from all private health care providers.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (201).


